852 F.2d 1288
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Sam NORBER, Defendant-Appellant.
No. 88-1560.
United States Court of Appeals, Sixth Circuit.
July 29, 1988.

Before LIVELY, MERRITT and KRUPANSKY, Circuit Judges.

ORDER

1
Defendant appeals from the district court's order which denied his motion for bail pending trial.  We conclude that defendant has failed to overcome the presumption in favor of detention set forth in 18 U.S.C. Sec. 3142(e), and he has not established that the facts upon which the district court relied in finding that no condition or combination of conditions will reasonably assure the appearance fo the defendant or the safety of the community are clearly erroneous.   See U.S. v. Hazime, 762 F.2d 34 (6th Cir.1985).


2
The district court's order denying defendant's motion for bail pending appeal is affirmed.